DENIED and Opinion Filed May 20, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00520-CV
                                       No. 05-19-00521-CV

                           IN RE GENTRY S. LEONARD, Relator

                 Original Proceeding from the Criminal District Court No. 2
                                   Dallas County, Texas
                    Trial Court Cause Nos. M18-62976-I & M18-62478-I

                             MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Reichek
                                   Opinion by Justice Reichek
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to rule

on his (1) motion for a speedy trial, (2) motion to quash and dismiss, (3) motion to suppress, and

(4) pretrial application for writ of habeas corpus purportedly filed below. We deny the petition.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). As the party seeking

relief, the relator has the burden of providing the Court with a sufficient mandamus record to

establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding). Rules 52.3 and 52.7 require the relator to provide “a certified or sworn copy” of

certain documents, including any order complained of, any other document showing the matter
complained of, and every document that is material to the relator’s claim for relief that was filed

in any underlying proceeding. TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1).

       Here, the mandamus record does not include certified or sworn copies of the motions and

habeas application and does not include certified or sworn copies of the trial court’s docket sheet

or other proof that establishes relator filed the motions and habeas application, requested a hearing

and/or ruling on the motions and application, and the trial court has failed to act on relator’s

requests within a reasonable time. TEX. R. APP. P. 52.3(k)(1)(a), 52.7(a). The record is insufficient

to establish that the motions and habeas application were properly filed and timely presented and

that the trial court was asked to rule but failed to do so within a reasonable time. As such, relator

has not established a violation of a ministerial duty and is not entitled to mandamus relief.

Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the

court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                    /Amanda L. Reichek/
                                                    AMANDA L. REICHEK
                                                    JUSTICE


190520F.P05




                                                 –2–